UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                           Submitted November 17, 2005*
                            Decided November 22, 2005

                                        Before

                        Hon. WILLIAM J. BAUER, Circuit Judge

                        Hon. JOHN L. COFFEY, Circuit Judge

                        Hon. DIANE S. SYKES, Circuit Judge

No. 05-2774

RICHARD BOLTE,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Western District of Wisconsin

      v.                                       No. 04-C-935-C

CAROL KOSCOVE, et al.                          Barbara B. Crabb,
    Defendants-Appellees.                      Chief Judge.

                                      ORDER

        Richard Bolte sued various defendants—an opposing party from earlier
litigation, that party’s lawyers, the judge who presided over that litigation, and the
county in which the judge sat—for conspiring to use the Colorado state courts to
void a legal-services contract and thereby violate his civil rights. The district court
granted the defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(1) because it
lacked subject matter jurisdiction under the Rooker-Feldman doctrine. We affirm.




      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2774                                                                     Page 2

       This case has a protracted history. Bolte, a Wisconsin lawyer, was retained
by defendant Carol Koscove, a Colorado landowner, to determine if she was
receiving appropriate royalty payments from ARCO Oil under an oil rights lease.
After Bolte looked into the matter, Koscove—with the help of a Colorado
lawyer—sued ARCO in the U.S. District Court for the District of Colorado, and
prevailed. Along the way, Bolte was admitted pro hac vice in Colorado to assist in
the proceeding.

      A dispute arose between Koscove and Bolte over the fees owed under the
terms of their agreement, and Koscove sued Bolte in state court claiming that he
performed unauthorized legal services in Colorado. The case proceeded to trial,
which was presided over by defendant Judge Theresa Cisneros, who ultimately
agreed with Koscove and decided that Bolte should not receive any compensation
under the contract.

       Bolte’s persistent efforts to challenge the Colorado court’s decision all proved
unsuccessful. His complaint in federal court seeking to enjoin Judge Cisneros from
entering final judgment was dismissed sua sponte for failure to state a claim, Bolte
v. Cisneros, No. 98-Z-847 (D. Colo. April 16, 1998) (unpublished order). Shortly
thereafter, the Tenth Circuit denied his petition for a writ of mandamus to reverse
the district court’s dismissal order. In re: Bolte, No. 98-1141 (10th Cir. Apr. 21,
1998) (unpublished order). Bolte next appealed the Colorado state-court decision,
and the Colorado Court of Appeals affirmed, Koscove v. Bolte, 30 P.3d 784 (Colo. Ct.
App. 2001). Bolte appealed that decision to the Colorado Supreme Court, which
denied certiorari, Koscove v. Bolte, 30 P.3d 784 (Colo. Ct. App. 2001), and then to
the United States Supreme Court, which also denied certiorari. Bolte v. Koscove,
534 U.S. 1128 (2002).

       Bolte eventually filed this case in the Western District of Wisconsin, alleging
that the defendants deprived him of property without due process, interfered with
his contractual rights, and denied him his right to practice law. The district court
dismissed the case for lack of subject matter jurisdiction under the Rooker-Feldman
doctrine because Bolte was seeking federal district court review of decisions from
the Colorado state courts. In reaching this conclusion, the district court rejected
Bolte’s attempt to analogize his case to Long v. Shorebank Dev. Corp., 182 F.3d 548,
556 (7th Cir. 1999), in which we held that the Rooker-Feldman doctrine did not bar
federal claims arising from asserted violations that were “independent of and
complete prior to the entry” of the challenged state order. The district court
determined that Bolte’s jurisdictional and due process claims could not be evaluated
without reviewing the state court decisions. Because Bolte’s claims were frivolous,
the district court also awarded sanctions under Fed. R. Civ. P. 11 in favor of the
defendants.
No. 05-2774                                                                     Page 3

       We review de novo a district court’s grant of a motion to dismiss under Fed.
R. Civ. P. 12(b)(1). Patel v. City of Chicago, 383 F.3d 569, 572 (7th Cir. 2004).
Lower federal courts lack subject matter jurisdiction to review decisions from the
state court; the Supreme Court is the only federal court with jurisdiction to review
state court judgments. D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923); Holt v. Lake County Bd. of
Comm’rs., 408 F.3d 335, 336 (7th Cir. 2005) (per curiam). The Rooker-Feldman
doctrine applies when a losing party in state court sues in federal court,
complaining of an injury caused by the state-court judgment and seeking review of
that judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 125 S. Ct. 1517,
1521-22 (2005); Holt, 408 F.3d at 336.

       On appeal, Bolte again relies on Long for the proposition that his federal
claims are independent of the state court decision and this should not be barred in
federal court. In Long, a former tenant sued her landlord for damages arising out
of her allegedly unlawful eviction from her subsidized apartment. Long, 182 F.3d
at 552-53. We reversed the district court’s dismissal of plaintiff’s claims under the
Rooker-Feldman doctrine because the defendant’s misrepresentations in evicting
her were “independent of and complete prior to the entry” of the state court’s
judgment. Id. at 556. Here, Bolte contends that the Colorado state courts and
Judge Cisneros in particular participated in some sort of fraud, apparently by
overreaching to rule upon the scope of his authority to practice law in Colorado—a
question, he says, that could be determined only by the federal courts.

       Unlike the claims in Long, however, the fraud (or conspiracy) that Bolte
vaguely imputes to Judge Cisneros concerns the validity of his state court judgment
against him; he does not elaborate on why he belives he has a claim that is
independent of that judgment. “[W]e have recognized a distinction between a
federal claim alleging injury caused by a state court judgment and a federal claim
alleging a prior injury that a state court failed to remedy.” Long, 182 F.3d at 555
(internal quotes and citations omitted). Because Bolte’s conspiracy claim is
inextricably intertwined with the state court’s judgment, the Rooker-Feldman
doctrine bars his claim.

       As a final matter, all of the defendants except El Paso County have moved for
sanctions against Bolte, alleging that his appeal repeats the same arguments that
the district court held were frivolous. An appellate court may award sanctions
against an appellant who brings a frivolous appeal. Fed. R. App. R. 38; Ins. Co. of
the West v. County of McHenry, 328 F.3d 926, 929 (7th Cir. 2003). Sanctions may
be imposed if a plaintiff restates arguments that were properly rejected by the
district court without support for why the district court’s decision should be altered.
Perry v. Pogemiller, 16 F.3d 138, 140 (7th Cir. 1993). “[T]he judicial system cannot
tolerate litigants who refuse to accept adverse decisions.” Homola v. McNamara, 59
No. 05-2774                                                                    Page 4

F.3d 647, 651 (7th Cir. 1995). “[I]f a litigant (even if unrepresented) persists in a
hopeless cause long after it should have been clear to him, as a reasonable person,
that his position was groundless, sanctions should be imposed.” Perry, 16 F.3d at
140. This is the seventh time Bolte has argued that the Colorado state court did
not have jurisdiction, and each time he has received the same result; sanctions are
warranted here. The defendants have fourteen days to file a statement of the
attorneys' fees and other expenses reasonably incurred in defending this appeal,
and Bolte will have ten days to respond to that statement.

                                                   AFFIRMED, WITH SANCTIONS.